            Case 5:18-cv-00166-JPB Document 3-1 Filed 10/18/18 Page 1 of 1 PageID #: 16



Office of the Secretary of State
Building I Suite 157-K
1900 Kanawha Blvd E.
Charleston, WV 25305




                                                                                                       Mac Warner
                                                                                                     Secretary of State
                                                                                                    State of West Virginia
                                                                                                  Phone: 304-558-6000
                                                                 Oci 1 82018                               886-767-8683
                                                                                                         Visit us online:
                                                             DIST                                       wwwwsos .com
                                                             WH
Cheryl Dean Riley                                                        VND
1125 Chapline St.
P0 Box 471
Wheeling, WV 26003




     Control Number: 227736
                                                                                  County: Federal
            Defendant: JOE REED
                       106 GRIFFISS DRIVE                                    Civil Action: 5:18-CV-166
                       ROME, NY 13440 US                                                                  0002408166
                                                                       Certified Number: 9214890112513410
                                                                            Service Date: 10/12/2018


  I am enclosing:

         I summons and complaint
                                                                                                          ing to law, I have accepted
                                                       Capitol as your statutory attorney-in-fact. Accord
  which was served on the Secretary at the State
                                                     behalf.
  service of process in your name and on your
                                                                                                      r than to accept service of
                                                      whatsoever with the enclosed documents othe
  Please note that this office has no connection                                        ess any  ques tions about this document
                your nam e  and on your   beha lf as your attorney-in-fact. Please addr
  process    in                                                                                            of States office.
                                                     shown in the enclosed paper not to the Secretary
  directly to the court or the plaintiffs attorney,




   Sincerely,




   Mac Warner
   Secretary of State
